Citation Nr: 1811331	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-23 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1985 to January 1988 and from March 1988 to April 1996. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In April 2015, the Veteran presented testimony before the undersigned Veterans Law Judge.  A hearing transcript is of record.

In November 2015, the Board remanded the claim for further development.

Notably, during the pendency of this appeal, an April 2016 rating decision awarded service connection for a right knee disability.  This issue is accordingly not in appellate status.

In September 2017, the Board requested a medical opinion from an expert at the Veterans Health Administration (VHA).  


FINDINGS OF FACT

1.  The Veteran has been diagnosed with a back disability, per March 2012 and April 2016 VA examination reports and a May 2016 VA Disability Benefits Questionnaire.

2.  The Veteran's service treatment records reflect complaints of chronic low back pain in relation to his duties constructing and lifting heavy bridge components.

3.  In a December 2017 opinion supported by rationale with references to the pertinent information from the Veteran's medical history, a VHA expert opined that the Veteran's back pain had its initial onset in service, and that the trauma causing his in-service low back pain contributed to his current back disability. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability are met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017)/


ORDER

Service connection for a low back disability is granted. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


